Jenkins, J.
Where a special demurrer to a petition is sustained, with leave granted the plaintiff to amend within a specified time, in default of which amendment the case will stand dismissed, and within the time allowed by the order the plaintiff files an amendment which is allowed by the court, subject to objection on the part of the defendant, and the defendant files a motion to strike the amendment, and upon the hearing the grounds of objection presented' by the defendant are overruled, the original order of dismissal is to- be taken as conditional only, and can not be treated as an absolute and final disposition of the ease, such as would permit direct exceptions to be taken to the alleged error in failing to sustain the objection to the amendment. Olds Motor Works v. Olds Oakland Co., 140 Ga. 400 (78 S. E. 902); Clark v. Ganson, 144 Ga. 544 (87 S. E. 670); Steed v. Savage, 121 Ga. 84 (48 S. E. 689); Canuet v. Seaboard Air-Line Railway, 128 Ga. 41 (57 S. E. 92); Jackson v. Green, 58 Ga. 460.

Writ of error dismissed.


Wade, O. J., and Luke, J., concur.